Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 1 of 14                       PageID #: 3792




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                    *
                                                   *
        Plaintiffs,                                *
                                                   *
 v.                                                *                       Case No. 1:18-cv-00317
                                                   *
 OUTOKUMPU STAINLESS USA,                          *
                                                   *
        Defendant.                                 *


  ADP, INC.’S BRIEF ADDRESSING SECOND ORDER TO SHOW CAUSE (DOC. 298)


        ADP, Inc. (“ADP”), a non-party to this litigation, respectfully files this brief to address this

 Court’s Second Order to Show Cause (Doc. 298) in advance of the hearing scheduled for March

 12, 2021, at which an ADP representative will appear in person.

        ADP is a current client of the law firm representing the Defendant in this litigation

 (“Defense Counsel”). When ADP received a subpoena from Defense Counsel in July 2020 (the

 “Subpoena”), ADP immediately began communicating with Defense Counsel about what needed

 to be provided, worked diligently to provide it, and promptly produced information that Defendant

 apparently has never produced to the Plaintiffs. After that, ADP believed it had complied with the

 Subpoena because it had produced what Defense Counsel had said would suffice. And when

 Defense Counsel requested a spreadsheet many months later, ADP agreed – that very same day –

 to provide it and then promptly provided it.

        Based on communications with Defense Counsel, ADP has always understood its efforts

 and production were sufficient, and never received any indication that there were any problems

 concerning ADP’s efforts or that there were significant discovery disputes in the case generally.

 However, now that ADP has discovered the true status of these proceedings based on its recent
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 2 of 14                     PageID #: 3793




 independent review of the docket, ADP is shocked to learn what has been represented to the Court

 and believes that Defense Counsel – as a result of their conflict of interest – minimized the issues

 and their importance when communicating with ADP, led ADP to believe it was compliant with

 the Subpoena, and did not disclose the true nature and severity of the discovery problems in order

 to keep ADP happy as a firm client – all while leading the Court to believe that ADP was being

 unresponsive. This, of course, was detrimental to both of Defense Counsel’s clients because they

 both now face two show-cause orders.

 I.     Absence of ADP’s Corporate Representative from March 5, 2021 Hearing

        ADP sincerely apologizes to the Court for failing to have a corporate representative attend

 the hearing in person that was scheduled for March 5, 2021. This section explains why ADP’s

 corporate representative was unable to attend in person.1

        On February 19, 2021, this Court entered an Order requiring a corporate representative of

 ADP to appear and “show cause for its failure to comply with the Subpoena attached [to the Order]

 as Exhibit A” (“First Show Cause Order”). (Doc. 288). Two days earlier, the Court had held a

 hearing where it had informed the parties that the First Show Cause Order was forthcoming and

 instructed Defendant to serve it on ADP. (Doc. 289). However, after the First Show Cause Order

 was entered, Defendant did not serve it on ADP until ten days later.

        On February 17, 2021, which was several months after ADP had produced information in

 PDF format, ADP received an email from Defense Counsel in which they “inquire[d] about the




        1
           The factual assertions made in this brief are supported by the Declaration of Alice Quinn
 (Exhibit 1) and the email correspondence attached thereto (Exhibit 1-A), as well as undersigned
 counsel’s representations herein and emails attached hereto (Exhibit 2). Ms. Quinn has affirmed
 that all statements made in her declaration are true and correct, but the declaration is presently
 unsigned because Ms. Quinn is currently en route from New Jersey to Mobile to attend tomorrow’s
 hearing. ADP will file a signed version of the declaration as soon as Ms. Quinn is able to sign it.
                                                  2
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 3 of 14                   PageID #: 3794




 availability of payroll records in Excel format.”2 Before that communication, ADP’s paralegal

 had not heard from Defense Counsel regarding the Subpoena in over four months. When emailing

 with ADP on February 17, 2021, Defense Counsel failed to disclose that a hearing was held that

 very day, during which it was stated that ADP had been unresponsive to the Subpoena and that a

 show-cause order was going to be entered requiring ADP’s attendance at a hearing. In response

 to Defense Counsel’s inquiry about Excel, ADP promptly responded that same day, stating that it

 “should be able to create a report in excel format for [Defendant]” as soon as Defense Counsel

 provide the requested parameters. After ADP sent that email on February 17th, it did not hear

 from Defense Counsel again until twelve days later.

        On March 1, 2021, Defense Counsel finally emailed ADP and provided parameters so that

 ADP could run an Excel report. In that email, Defense Counsel – for the very first time – notified

 ADP about the First Show Cause Order and provided a copy of it. This was ten days after the First

 Show Cause Order was entered, and just four days before the March 5th show-cause hearing was

 scheduled to take place.3 In Defense Counsel’s email, she stated:

                … Following receipt of your email, we advised the Court that ADP had
                confirmed it could run a report in Excel format. However, the federal court
                is trying to move this Outokumpu case along and in doing so, the Judge
                decided to push ADP along as well. In particular, he has issued an order
                (see attachment) under which an ADP representative would have to appear
                in court to discuss information that has been requested in the subpoena in
                the class action. Although we explained that obtaining the data in Excel
                was difficult and not customary in response to subpoenas, we were unable
                to prevent the court order. However, we believe obtaining the available pay
                data for opt-in Plaintiffs in Excel format will suffice this request. On a
                good news basis, it seems likely that if the data is provided before

        2
          As shown in the next section, ADP had produced PDF records in response to the
 Subpoena just five business days after receiving the Subpoena.
        3
          This delay is very disappointing because the Court chose to set the show-cause hearing a
 couple of weeks out in order to give ADP sufficient time to provide information. Feb. 17, 2021
 Hr’g Tr. at 11:15-19 (“But I will issue an order for 14 days and hopefully that will evoke a
 response.”).
                                                 3
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 4 of 14                    PageID #: 3795




                Friday, the Court would call off the need to have the conference and
                obviate the need for an ADP representative to appear. …

 ADP had no reason to doubt Defense Counsel’s comments and, in fact, trusted Defense Counsel

 because they represent ADP in other legal matters. Thus, these comments – coupled with ADP’s

 previous production, Defense Counsel’s previous assurances, and ADP’s lack of knowledge about

 what was truly transpiring in this litigation – led ADP to believe that the hearing likely would be

 cancelled once ADP provided the recently-requested Excel report.

        Consequently, ADP ran the requested Excel report and provided it to Defense Counsel just

 two days later on Wednesday, March 3, 2021. On March 4th, Defense Counsel noted that the

 hearing was still scheduled, but that she was contacting Plaintiffs’ counsel to determine whether

 production of the Excel report would alleviate the need for the hearing. In response, ADP asked

 that Defense Counsel to “[p]lease let me know asap (sic) about tomorrow’s hearing.” At 5:40 pm

 on March 4th (the evening before the hearing), Defense Counsel informed ADP that “[t]he hearing

 is still on for tomorrow.” When ADP asked Defense Counsel whether the hearing would be virtual

 or by phone, Defense Counsel suggested that ADP call the Court’s chambers.

        Defense Counsel had been communicating about the Subpoena with Alice Quinn, an

 experienced paralegal and Senior Legal Assistant with ADP who has worked for the company for

 over 25 years. When Defense Counsel notified Ms. Quinn late on March 4th that the hearing was

 going forward, Ms. Quinn notified ADP in-house attorneys as soon as possible, who then promptly

 retained the undersigned counsel around 11 am CST on March 5th. By that time, it was too late

 for Ms. Quinn, who is located in New Jersey, to attend the hearing in person. Consequently, one

 of the undersigned counsel (Garrett Zoghby) attended the hearing in person, with Ms. Quinn and

 others (also located in New Jersey) available by phone to respond to the Court’s inquiries.




                                                 4
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 5 of 14                   PageID #: 3796




 Understandably, this resulted in the Second Show Cause Order being entered, requiring an ADP

 representative to attend a hearing in person on March 12, 2021.

         ADP had no idea that significant controversy had been brewing in this litigation about

 Defendant’s inability to provide information and ADP’s perceived lack of responsiveness to the

 Subpoena.     Rather, ADP believed – based on its prompt production of information and

 communications with Defense Counsel – that everything was fine. It was not until this week, after

 ADP retained the undersigned counsel, that ADP examined the docket and learned the true status

 of these proceedings and the significance of these issues.

         ADP was shocked to learn that sanctions motions have been filed on this subject and that,

 when faced with possible sanctions, Defense Counsel made false and negative statements to the

 Court aimed to throw ADP, a current client of Defense Counsel, under the bus. See, e.g., (Doc.

 220) (claiming that Defendant “is still seeking information from ADP” and “[t]hus far ADP has

 not been very helpful”); (Doc. 242) (claiming that ADP failed to schedule a phone call and stating

 that, “like Plaintiffs, [Defendant] has some frustration with ADP’s response to the subpoena”). As

 Defense Counsel expressly stated in a recent phone call with ADP’s in-house counsel and the

 undersigned, these statements were not true and should have never appeared in these filings. When

 pointedly asked why the statements were made, Defense Counsel stated that an associate wrote the

 briefs and that he, a partner, did not review them before they were filed, even though his name is

 signed to the briefs.4

         ADP was also shocked to discover that Defense Counsel have led the Plaintiffs and this

 Court to incorrectly believe that ADP has been wholly unresponsive to the Subpoena, even failing

 to correct that belief when expressed by the Court in hearings. For example, when the Court stated


         4
          Notably, Judge Nelson expressly quoted some of these false representations by Defense
 Counsel when recommending sanctions against Defendant. (Doc. 261) at p. 3.
                                                  5
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 6 of 14                       PageID #: 3797




 at the February 17th hearing that ADP had not “bothered to respond at all” to the Subpoena,

 Defense Counsel said nothing to correct that misunderstanding. Feb. 17, 2021 Hr. Tr. at 15:12-

 13; see also id. at 11:3-7 (Defense Counsel failing to correct the Court when it stated ADP had

 neither objected nor responded to the Subpoena); 9:25-10:12 (same). Presumably, Defense

 Counsel did not correct this misunderstanding because they had not provided ADP’s production

 to Plaintiffs’ counsel.

         At that same hearing, Defense Counsel also made misleading statements to the Court to

 make it seem like ADP had been refusing to provide a spreadsheet and had been unresponsive to

 recent requests to do so. For example, sometime before the February 17th hearing, there had

 apparently been a conference call in which the Court mentioned a case from another jurisdiction

 in which ADP had produced an Excel spreadsheet. Presumably, the Court mentioned this because

 it believed that Defense Counsel had been asking ADP to provide a spreadsheet and that ADP was

 refusing or claiming it was unable to do so. At the February 17th hearing, the Court asked Defense

 Counsel whether they had made any progress towards obtaining an Excel spreadsheet from ADP

 since that conference call, after which Defense Counsel made the following statements:

                   Yes, Your Honor. We reached out to the paralegal we had been working
                   with on the subpoena and we did mention that the case Your Honor cited to
                   out of New Mexico had some language that it showed that -- where they
                   provided excel records and so we asked them.5 … And we asked them to
                   readdress the issue of whether or not that is something that can be done in
                   our case given that there is caselaw out there that suggests it, and we have
                   not gotten a response yet.6

 These statements, of course, give the impressions that: (1) prior to February 17th, ADP had been

 refusing to provide a spreadsheet or had been claiming that it was unable to do so; (2) prior to




         5
             Id. at 5:10-14
         6
             Id. at 7:25-8:4 (emphasis added).
                                                    6
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 7 of 14                        PageID #: 3798




 February 17th, Defense Counsel had asked ADP to “revisit” its alleged prior refusals to provide a

 spreadsheet; and (3) ADP had not responded to those requests. The truth, however, is that the very

 same Defense Counsel who made these representations had emailed ADP requesting a spreadsheet

 just a couple of hours before the February 17th hearing, after which ADP promptly responded that

 very same day agreeing to do so.7 Prior to Defense Counsel requesting the spreadsheet on February

 17th, ADP’s paralegal had not heard from Defense Counsel for over four months.

        These transgressions result from a clear conflict of interest that greatly concerns and

 disappoints ADP. Ala. R. Prof. Cond. 1.7 (prohibiting representation of a client if: (a) “the

 representation of that client will be directly adverse to another client,” or (b) “the representation

 of that client may be materially limited by the lawyer's responsibilities to another client or a third

 person, or by the lawyer's own interests”). Under Rule 1.7, “serving any type of third-party

 discovery on a current client is adverse and would violate an attorney’s duty of loyalty.” Calif.

 Eth. Op. 2011-182 (2011).8

                First, … discovery is coercion since it entails bringing the force of law upon
                a person to turn over certain documents. Second, propounding discovery on
                an existing client may affect the quality of an attorney's services to the client
                seeking the discovery, resulting in a diminution in the vigor of the attorney's
                discovery demands or enforcement effort. …

 Id. (internal quotations omitted). “When a lawyer is called upon to [seek third-party discovery

 from] her own client, the lawyer may well be torn between a ‘soft,’ or deferential, [approach at

 seeking the discovery], which compromises the representation of the litigation client, and a




        7
           As shown in the next section, after ADP agreed to provide a spreadsheet, Defense Counsel
 failed to communicate with ADP for almost two weeks, which delayed the production of the
 spreadsheet.
         8
           See also Scott B. Garner, You Just Got Sued for Legal Malpractice, Litigation, Summer
 2015, at 45, 48 (“There are ethical opinions concluding that the mere service of a subpoena is an
 adverse event that cannot be done to a current client.”).
                                                   7
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 8 of 14                      PageID #: 3799




 vigorous one, which breaches the duty of loyalty to the [third-party] client …” ABA Formal Op.

 92-367. Additionally, “a lawyer’s interest in representation of the litigation client in the present

 circumstances may be limited by the lawyer's own interest in continued business from the [third-

 party] client …” Id. Thus, “[a] lawyer should not be permitted to put himself in a position where,

 even unconsciously, he will be tempted to ‘soft pedal’ his zeal in furthering the interests of one

 client in order to avoid an obvious clash with those of another …” Estates Theatres v. Columbia

 Pictures Industries, 345 F. Supp. 93, 99 (S.D.N.Y 1972).

        In the present case, Defense Counsel – while representing Defendant in this litigation –

 served a subpoena requesting information from ADP, which is also a current client of Defense

 Counsel. And after ADP promptly produced information as a result of assurances from Defense

 Counsel, they led ADP to believe that its efforts and production were satisfactory and compliant,

 but apparently did not provide the information to Plaintiffs’ counsel. And although there were

 discovery disputes about information needing to be produced in Excel format, Defense Counsel

 “soft pedaled” their pursuit of that information from ADP and did not request it until just recently,

 and only after leading the Court to believe that ADP had been entirely unresponsive to the

 Subpoena.9 And when Defendant was faced with sanctions, Defense Counsel again chose to favor

 their litigation client over ADP by making statements in court filings that were admittedly false

 and materially adverse to ADP. See Ala. R. Prof. Cond. 1.7, comments (“[A] lawyer ordinarily

 may not act as advocate against a person the lawyer represents in some other matter, even if it is

 wholly unrelated.”).




        9
          This may have been done in an effort to preserve Defense Counsel’s business relationship
 with ADP, but it was ultimately detrimental to both of Defense Counsel’s clients because: (a)
 sanctions against Defendant have been recommended (Doc. 261); and (b) both Defendant and ADP
 are now subject to the Court’s show-cause orders.
                                                  8
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 9 of 14                    PageID #: 3800




           The present predicament is the result of Defense Counsel’s conflict of interest. As shown

 in the section below, ADP handled its response to the Subpoena with diligence and promptness

 and never knew there were any problems. If ADP would have known that this Court or any party

 in this litigation took issue with ADP’s efforts in responding to the Subpoena, ADP would have

 taken immediate steps to try to address the concerns.

           ADP was absent from the March 5th hearing because it did not know about the hearing

 until March 1st and then relied upon Defense Counsel’s representation that the hearing would

 likely be cancelled, and after Defense Counsel confirmed that the hearing was going forward, it

 was then too late for ADP to attend. ADP sincerely apologizes to the Court for not appearing in

 person.

 II.       ADP’s Compliance with the Subpoena

           ADP has always believed it was in compliance with Defense Counsel’s Subpoena. As soon

 as ADP received the Subpoena on July 29, 2020, ADP immediately began communicating with

 Defense Counsel about the information needed to satisfy their requests and what ADP could and

 could not provide based on how certain records were kept in the ordinary course of business, and

 this resulted in ADP promptly producing information just five business days after receiving the

 subpoena. Below is a summary of ADP’s communications with Defense Counsel about the

 Subpoena:

  July 29, 2020                ADP received the Subpoena and an email from Defense Counsel’s
                               paralegal about the Subpoena.
  July 30, 2020                ADP employee, Alice Quinn, and Defense Counsel’s paralegal
                               exchanged emails to schedule a phone call about the Subpoena.
  July 31, 2020                Ms. Quinn and Defense Counsel’s paralegal had a phone call about
                               the Subpoena.
  August 3, 2020               Ms. Quinn and Defense Counsel had a phone call to discuss the
                               Subpoena. During the call, Ms. Quinn stated that, in response to

                                                   9
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 10 of 14                PageID #: 3801




                          subpoenas, ADP’s practice is to produce records as they are kept in
                          the ordinary course of business, and that ADP ordinarily does not
                          create reports in response to non-party subpoenas. Ms. Quinn further
                          stated that the payroll contact for Outokumpu should be able to
                          create the requested report in Excel format, as its payroll software
                          has a tool that allows them to create reports. Ms. Quinn also
                          mentioned that ADP is not a “records custodian” for its payroll
                          clients and that ADP stores its clients’ data for a limited period of
                          time. Ms. Quinn further advised that the best report that ADP
                          maintains is a Payroll Register report that is generated after each
                          payroll and kept in PDF format. Defense Counsel did not complain
                          and asked for a sample Payroll Register report to review. That day,
                          Ms. Quinn made an internal request for the Payroll Register reports
                          that were generated in June 2020.
   August 5, 2020         As requested, Ms. Quinn provided the Payroll Register reports from
                          June 2020 to Defense Counsel.
   August 10, 2020        Defense Counsel emailed Ms. Quinn asking if ADP can provide a
                          report similar to a Payroll Register, but by individual named
                          employees (instead of all employees). Ms. Quinn confirmed that was
                          not possible and suggested that, if only certain employees should be
                          seen, the Payroll Register reports could be redacted. Additionally,
                          Ms. Quinn once again advised that, alternatively, the payroll contact
                          for Outokumpu can create a report in Excel format.
   August 14, 2020        Defense Counsel emailed Ms. Quinn and asked how the Outokumpu
                          payroll contact can select individual employees and whether ADP
                          could obtain timekeeping records for 11 Outokumpu employees.
   August 17, 2020        Ms. Quinn emailed Defense Counsel and provided them with contact
                          information for an ADP associate (Sid Johnson) to assist Outokumpu
                          in creating reports in Excel format. Ms. Quinn further informed
                          Defense Counsel that ADP cannot produce timekeeping records for
                          a selected number of employees, and that any such file would contain
                          all employee records. Ms. Quinn also provided Defense Counsel
                          with a price quote for the restoration of historical Payroll Register
                          reports since that is what Defense Counsel had requested.
   October 8, 2020        Defense Counsel emailed Ms. Quinn and stated that Outokumpu had
                          not been able to create individualized Excel reports, and asked that
                          ADP restore Payroll Register reports back as far as ADP can.10
   October 13, 2020       Ms. Quinn emailed Defense Counsel, advised that ADP could restore
                          the Payroll Register reports back to 2018, and provided the cost of
                          the reports. Defense Counsel asked Ms. Quinn to send them the

        10
          Before this communication, ADP believes that Defendant and/or Defense Counsel
  communicated with ADP associate, Sid Johnson.
                                             10
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 11 of 14                     PageID #: 3802




                              reports when they are ready along with an invoice for same. Later
                              that day, Ms. Quinn sent Defense Counsel the reports and invoice as
                              requested.
   February 17, 2021          Defense Counsel emailed Ms. Quinn stating that Outokumpu was
                              able to speak with someone at ADP to gain a better understanding of
                              how the Regular Rate of Pay process is done, but that they still
                              needed reports in Excel format. Ms. Quinn reminded Defense
                              Counsel that ADP ordinarily does not create reports in response to
                              subpoenas, but stated that ADP would create an Excel report
                              (treating it as a direct request from the client, Outokumpu) if Defense
                              Counsel would provide Ms. Quinn with the desired time period and
                              fields they are seeking since there are hundreds of fields that can be
                              captured.
   March 1, 2021              Defense Counsel emailed Ms. Quinn and provided the desired time
                              period and fields, and – for the first time – attached a copy of the
                              First Show Cause Order. Defense Counsel further stated that the
                              March 5th hearing would likely be cancelled if Ms. Quinn provided
                              the spreadsheet before then.
   March 3, 2021              Ms. Quinn sent Defense Counsel the hours and earnings report in
                              Excel format. ADP was only able to capture data back to 1/1/2018.
   March 4, 2021              Defense Counsel emailed Ms. Quinn asking questions about the
                              report. At 5:40 pm, Defense Counsel informed Ms. Quinn that the
                              hearing was going forward.
   March 5, 2021              Ms. Quinn and another ADP employee, Robin Raines, had a phone
                              call with Defense Counsel and answered additional questions about
                              the report. When Ms. Quinn asked Defense Counsel whether the
                              hearing would be by phone or video, Defense Counsel stated that
                              ADP should call the court and ask.

         As this timeline shows, when ADP received the Subpoena, it immediately began conferring

  with Defense Counsel to determine what specific information was needed to satisfy ADP’s

  response to the Subpoena. At that time, ADP informed Defense Counsel that ADP does not

  ordinarily create reports in response to subpoenas, but that ADP kept Payroll Register reports in

  PDF format and believed they would contain responsive information. In response, Defense

  Counsel did not complain and asked for the Payroll Register reports in PDF format, and ADP then




                                                  11
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 12 of 14                          PageID #: 3803




  provided them – all within just five business days after receiving the Subpoena. Having produced

  what Defense Counsel asked for, ADP believed it had complied with the Subpoena.

         Thereafter, ADP promptly complied with every request that Defense Counsel made. And

  on February 17th (over six months after ADP produced the PDFs), when Defense Counsel asked

  for a spreadsheet, ADP promptly responded that same day agreeing to do so. Defense Counsel

  then delayed for twelve days and, on March 1st, provided the fields to allow ADP to prepare the

  spreadsheet. ADP then provided the requested spreadsheet on March 3rd.

         When the undersigned counsel was retained on March 5th, he spoke with Defense Counsel,

  who confirmed that the spreadsheet was sufficient, but that they also needed certain Regular Rate

  of Pay (“RROP”) information to be included. After working tirelessly for several days, ADP

  produced a revised version of the spreadsheet that included RROP to Defense Counsel before 9

  am CST on March 10th. Defense Counsel did not provide the spreadsheet to Plaintiffs’ counsel

  until after 10 pm CST, a good 13 hours later.

         During a call at 2:30 pm CST on March 10th, since ADP had provided the only thing that

  Defense Counsel had requested by 9 am that morning, ADP’s counsel requested that Defense

  Counsel confirm in writing that ADP has provided everything that Defense Counsel required

  pursuant to the Subpoena. In response, Defense Counsel readily confirmed that they would

  provide that confirmation. However, when ADP’s counsel requested that confirmation yesterday

  after the call, Defense Counsel did not provide it. This morning, Defense Counsel finally

  responded reversing their position, apparently trying to posture themselves to avoid sanctions at

  tomorrow’s show-cause hearing.11          Needless to say, ADP is extremely upset with Defense

  Counsel’s behavior.



         11
              The email correspondence relating to this issue is attached hereto as “Exhibit 2.”
                                                      12
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 13 of 14                    PageID #: 3804




         After receiving several new questions and requests from Defense Counsel this morning,

  ADP has worked diligently throughout the day and has located potentially responsive information

  that will address all of Defense Counsel’s new questions and requests, but ADP needs a reasonable

  time to review the information for responsiveness, confidentially, and privilege before producing

  it. ADP has committed to produce the information to Defense Counsel by Friday, March 19th, so

  long as there is a protective order entered by then to protect the confidential nature of the

  information.

         ADP has always believed it complied with the Subpoena by producing the PDFs that were

  accepted by Defense Counsel, by complying with all of Defense Counsel’s subsequent requests,

  and by producing the spreadsheet that was requested many months later. ADP was never informed

  that there were any problems with its efforts and what it had provided. Rather, ADP was led to

  believe that everything was fine and had no idea that there were concerns about its efforts or

  production. Under these circumstances, this Court should find that ADP complied with the

  Subpoena, at least to a degree so as not to warrant any contempt sanctions against ADP.

  Alternatively, if this Court believes that ADP has technically failed to comply, then ADP

  respectfully requests that this Court find that ADP’s good faith efforts and belief that it was in

  substantial compliance constitutes an adequate excuse for any perceived technical noncompliance,

  so as not to warrant any contempt sanctions against ADP.12

                                            Conclusion

         Again, ADP sincerely apologizes to the Court and looks forward to answering the Court’s

  questions at the hearing scheduled for March 12, 2021.




         12
           See Fed. R. Civ. P. 45 (allowing the court to hold nonparty in contempt for failing to
  obey a subpoena unless the nonparty has an “adequate excuse” for the failure).
                                                 13
Case 1:18-cv-00317-JB-N Document 300 Filed 03/11/21 Page 14 of 14                   PageID #: 3805




                                              Respectfully submitted,

                                              /s/ Matthew R. Jackson
                                              MATTHEW R. JACKSON (JACKM7882)
                                              GARRETT ZOGHBY (ZOGHG7748)
                                              Attorneys for ADP, Inc.

  OF COUNSEL:
  ADAMS AND REESE LLP
  11 N. Water Street, Suite 23200
  Mobile, Alabama 36602
  (251) 433-3234 Main
  (251) 438-7733 Fax
  matt.jackson@arlaw.com
  garrett.zoghby@arlaw.com

                                    CERTIFICATE OF SERVICE

         I hereby certify that, on March 11th, 2021, I served a copy of the foregoing pleading upon
  all counsel of record by electronically filing same with the Clerk of Court using the CM/ECF
  System.

                                              /s/ Matthew R. Jackson
                                              OF COUNSEL




                                                 14
